Because the order of protection has expired, this appeal is moot (see Matter of Diallo v Diallo, 68 AD3d 411 [2009], lv dismissed 14 NY3d 854 [2010]). Were we to reach the merits, we would find that a fair preponderance of the evidence (Family Ct Act § 832), including the testimony of petitioner and a school district guard, supports the court’s finding that, on the day at issue, respondent committed acts that constituted the family offense of disorderly conduct (Family Ct Act § 812 [1]; Eenal Law § 240.20). There is no basis to disturb the court’s credibility determinations (Matter of F.B. v W.B., 248 AD2d 119 [1998]). Concur — Andrias, J.P., Sweeny, Acosta, Freedman and Manzanet-Daniels, JJ.